Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is in response to applicant’s amendment/response filed on 09/01/2022, which has
been entered and made of record.  Claim 1, 9, 11-14 and 18-20 are amended. Claims 1-20 are pending in the application.
		
Response to Arguments
The claim objection is withdrawn in view of Applicant’s amendments. 
The ODP rejection is withdrawn in view of Applicant filed Terminal Disclaimer.
Applicant arguments regarding claim rejections under 103 are considered, but are not persuasive. 
Applicant argues:

    PNG
    media_image1.png
    347
    816
    media_image1.png
    Greyscale

Examiner disagrees: Firstly, claim 1 does not recite the underlined limitations.
Secondly, Rahardja teaches the underlined limitations of “animating the computer animation model based on the matched motion value and a first motion state”. As shown in FIG. 4, an input music beat is extracted from input music; the original motion file is selected. The original motion file is modified to match the music beat to generate a synchronized motion for an animated character to perform. 
Rahardja also teaches “wherein the first motion state is randomly selected from a subset of the plurality of motion states based on a motion state probability.”. As explained in paragraphs [0076]-[0077], If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music and the paces. A probability gait graph 500 for each pace C.sub.ij in the motion database 301 (FIG. 3) is built, as illustrated in FIG. 5. The probability gait graph 500 shows the transition probability for moving from that pace to all other paces in the dance motion database 301 (FIG. 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 8-11, 13-15, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication No. 2011/0293144 A1 to Rahardja et al in view of Challinor et al. (US 9358456 B1).
Regarding claim 1, Rahardja teaches:
A method comprising: 
identifying, using one or more processors, a plurality of motion states and …a computer animation model; ([0074]-[0076] teaches a plurality of dance styles are identified from the database to be applied to the a virtual character, “In the example embodiment, an animated motion database is created for the system 100 (FIG. 1) to hold different dance styles. As is shown in FIG. 3, each dance style e.g. 300 includes several animated dance motion sequence files e.g. 302. These motion files are further split into smaller pieces e.g. 304 so that each piece contains a separate pace of the dance motion. The original motion file 302 can be constructed by putting all its paces together with their original timing info.With reference to FIG. 4, when a motion file 400 is selected to play, the system 100 (FIG. 1) will analyze the music first and extract the music beats 402. Then the frame rate of animated paces e.g. 404 at each moment will be modified in such a way that each motion pace e.g. 404 is completed at each music beat e.g. 406. Hence, the animated dance motion of the virtual character and the input music are advantageously synchronized together. If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music, synchronizes the paces, and then renders the virtual character with the synchronized animated motion””); 
receiving a plurality of audio characteristics from a computing device; ([0083] teaches sound effects and beats are received from the module 120: “the sound analysis and synthesis module 120 generates sound effects and changes the music according to the user's input and the game content. The module 120 also calculates the beats of the input music and passes the beat info to the processing module 112.”[0045], “The processing module 112 also sends commands to a sound analysis and synthesis module 120 that is responsible for background music. The final audio-visual outputs indicated at numeral 121, 122, 123 are transmitted wirelessly using a audio/video processing and streaming module 124 to the user 102 e.g. via a stereo head mounted display (not shown) to provide an immersive 3D audio-visual feedback to the user 102.”[0076], “the style of the input music”); 
determining a motion pattern speed for the control point; ([0074]-[0078] teaches a database saves dance motion sequence files, each file is a combination of dance sequence with certain dance pace/speed. In this reference, a dance style/dance motion file can be selected by a user, or randomly picked by the system: “In the example embodiment, an animated motion database is created for the system 100 (FIG. 1) to hold different dance styles. As is shown in FIG. 3, each dance style e.g. 300 includes several animated dance motion sequence files e.g. 302. These motion files are further split into smaller pieces e.g. 304 so that each piece contains a separate pace of the dance motion. The original motion file 302 can be constructed by putting all its paces together with their original timing info. With reference to FIG. 4, when a motion file 400 is selected to play,” [0076], “If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music” [0081] “The human character animation module 142 moves the body and joints of the virtual dancer according to the music and also in response to the user's body movements.”)
generating a motion value using the plurality of audio characteristics; ([0075], “With reference to FIG. 4, when a motion file 400 is selected to play, the system 100 (FIG. 1) will analyze the music first and extract the music beats 402.”);
matching the motion value with the motion pattern speed for the control joint; ([0075] teaches the dance file pace is adjusted to match the music beats: “With reference to FIG. 4, when a motion file 400 is selected to play, the system 100 (FIG. 1) will analyze the music first and extract the music beats 402. Then the frame rate of animated paces e.g. 404 at each moment will be modified in such a way that each motion pace e.g. 404 is completed at each music beat e.g. 406. Hence, the animated dance motion of the virtual character and the input music are advantageously synchronized together.” [0081], “he human character animation module 142 moves the body and joints of the virtual dancer according to the music and also in response to the user's body movements.”) and
animating the computer animation model based on the matched motion value and a first motion state, ([0075], “With reference to FIG. 4, when a motion file 400 is selected to play, the system 100 (FIG. 1) will analyze the music first and extract the music beats 402. Then the frame rate of animated paces e.g. 404 at each moment will be modified in such a way that each motion pace e.g. 404 is completed at each music beat e.g. 406. Hence, the animated dance motion of the virtual character and the input music are advantageously synchronized together.” [0076]: “If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music, synchronizes the paces, and then renders the virtual character with the synchronized animated motion”)
wherein the first motion state is randomly selected from a subset of the plurality of motion states based on the audio energy value, wherein the subset of the plurality of motion states comprise an audio energy match characteristic associated with the audio energy value. (Rahardja [0076] teaches selecting dance sequence file from the database based on the style of input music. The style of a music has different energy level. The dance style/dance motion file has a list of dance motion file that corresponds to music beats as shown in FIG. 3 and corresponding paragraphs:  “If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music,”)
However, Rahardja does not explicitly teach, but Challinor teaches:
Identifying a control point of a computer animation model, (col. 5, middle teaches a computer animation model, the FIG. 1B and 1C to simulate the dance movement in a computerized environment. The computer animation model has control points, such as joints, et, al. “An example of the KINECT skeleton is shown in FIG. 1B. The skeleton provided by the KINECT provides a framework for the dance game, and allows for tracking of not only limbs generally, but specific joints as well. For example, the wrist joint 160 on the right arm is treated separately from the right elbow 165, which is treated differently than the right shoulder 170. Additional portions of the body are also recognized, such as the pelvis, middle of the torso, the head, the neck, and the knees and feet.”)
Rahardja teaches an animation model with control points (like joints) doing dance movements based on input music. Rahardja does not explicitly teach identifying the control point. Challinor also teaches an animation model doing dance movements in a dance game competition environments. In Challinor, the animation model is represented by a computer character whose control points are identified explicitly during dance movements as shown in FIG. 1B.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Rahardja with the specific teaching of Challinor to identifying the control points of the animation model. Identifying control points help precisely determine a dance movement of the animation character. The benefit of the combination would be to precisely simulating a model animation.

Regarding claim 3, Rahardja in view of Challinor teaches:
The method of claim 1, further comprising: updating the motion value in response to a change in the plurality of audio characteristics. (Rahardja [0075], “With reference to FIG. 4, when a motion file 400 is selected to play, the system 100 (FIG. 1) will analyze the music first and extract the music beats 402.” As shown in FIG. 8, whenever user provides an input, the process of causing animation model to dance according to the input music is repeated.  Each time the process repeats, the motion value, corresponding to the beats of the input music is analyzed and updated. );

Regarding claim 4, Rahardja in view of Challinor teaches:
The method of claim 1, wherein the computer animation model is associated with one or more audio animation criteria. (Rahardja [0074][0076] teaches the animation model is associated with different dance style which is associated with music style: “In the example embodiment, an animated motion database is created for the system 100 (FIG. 1) to hold different dance styles ”[0076], “If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music,”)

Regarding claim 5, Rahardja in view of Challinor teaches:
The method of claim 4, wherein animating the computer animation model comprises initiating an animation action using the one or more audio animation criteria. (Rahardja [0076], “If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music,”)

Regarding claim 8, Rahardja in view of Challinor teaches:
The method of claim 1, wherein the plurality of audio characteristics comprises at least one audio energy value. (Rahardja [0075] With reference to FIG. 4, when a motion file 400 is selected to play, the system 100 (FIG. 1) will analyze the music first and extract the music beats 402.)

Regarding claim 9, Rahardja in view of Challinor teaches:
The method of claim 1, wherein the first motion state is randomly selected from the subset of the plurality of motion states based on an audio energy value, wherein the subset of the plurality of motion states comprise an audio energy match characteristic associated with the audio energy value. (Rahardja [0076] teaches selecting dance sequence file from the database based on the style of input music. The style of a music has different energy level. The dance style/dance motion file has a list of dance motion file that corresponds to music beats as shown in FIG. 3 and corresponding paragraphs:  “If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music,”)
Regarding claim 11, Rahardja in view of Challinor teaches:
A system comprising: a processor; and a memory storing instructions that, when executed by the processor, (Rahardja [0087], “The computer module 602 in the example includes a processor 618, a Random Access Memory (RAM) 620 and a Read Only Memory (ROM) 622. The computer module 602 also includes a number of Input/Output (I/O) interfaces, for example I/O interface 624 to the display 608, and I/O interface 626 to the keyboard 604.” [0084], “The modules of the system 100 of the example embodiment can be implemented on one or more computer systems 600, schematically shown in FIG. 6. It may be implemented as software, such as a computer program being executed within the computer system 600, and instructing the computer system 600 to conduct the method of the example embodiment.”) configure the system to perform operations comprising:
identifying, using one or more processors, a plurality of motion states and …a computer animation model; ([0074]-[0076] teaches a plurality of dance styles are identified from the database to be applied to the a virtual character, “In the example embodiment, an animated motion database is created for the system 100 (FIG. 1) to hold different dance styles. As is shown in FIG. 3, each dance style e.g. 300 includes several animated dance motion sequence files e.g. 302. These motion files are further split into smaller pieces e.g. 304 so that each piece contains a separate pace of the dance motion. The original motion file 302 can be constructed by putting all its paces together with their original timing info.With reference to FIG. 4, when a motion file 400 is selected to play, the system 100 (FIG. 1) will analyze the music first and extract the music beats 402. Then the frame rate of animated paces e.g. 404 at each moment will be modified in such a way that each motion pace e.g. 404 is completed at each music beat e.g. 406. Hence, the animated dance motion of the virtual character and the input music are advantageously synchronized together. If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music, synchronizes the paces, and then renders the virtual character with the synchronized animated motion””); 
receiving a plurality of audio characteristics from a computing device; ([0083] teaches sound effects and beats are received from the module 120: “the sound analysis and synthesis module 120 generates sound effects and changes the music according to the user's input and the game content. The module 120 also calculates the beats of the input music and passes the beat info to the processing module 112.”[0045], “The processing module 112 also sends commands to a sound analysis and synthesis module 120 that is responsible for background music. The final audio-visual outputs indicated at numeral 121, 122, 123 are transmitted wirelessly using a audio/video processing and streaming module 124 to the user 102 e.g. via a stereo head mounted display (not shown) to provide an immersive 3D audio-visual feedback to the user 102.”[0076], “the style of the input music”); 
determining a motion pattern speed for the control point; ([0074]-[0078] teaches a database saves dance motion sequence files, each file is a combination of dance sequence with certain dance pace/speed. In this reference, a dance style/dance motion file can be selected by a user, or randomly picked by the system: “In the example embodiment, an animated motion database is created for the system 100 (FIG. 1) to hold different dance styles. As is shown in FIG. 3, each dance style e.g. 300 includes several animated dance motion sequence files e.g. 302. These motion files are further split into smaller pieces e.g. 304 so that each piece contains a separate pace of the dance motion. The original motion file 302 can be constructed by putting all its paces together with their original timing info. With reference to FIG. 4, when a motion file 400 is selected to play,” [0076], “If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music” [0081] “The human character animation module 142 moves the body and joints of the virtual dancer according to the music and also in response to the user's body movements.”)
generating a motion value using the plurality of audio characteristics; ([0075], “With reference to FIG. 4, when a motion file 400 is selected to play, the system 100 (FIG. 1) will analyze the music first and extract the music beats 402.”);
matching the motion value with the motion pattern speed for the control joint; ([0075] teaches the dance file pace is adjusted to match the music beats: “With reference to FIG. 4, when a motion file 400 is selected to play, the system 100 (FIG. 1) will analyze the music first and extract the music beats 402. Then the frame rate of animated paces e.g. 404 at each moment will be modified in such a way that each motion pace e.g. 404 is completed at each music beat e.g. 406. Hence, the animated dance motion of the virtual character and the input music are advantageously synchronized together.” [0081], “he human character animation module 142 moves the body and joints of the virtual dancer according to the music and also in response to the user's body movements.”) and
animating the computer animation model based on the matched motion value and a first motion state, ([0075], “With reference to FIG. 4, when a motion file 400 is selected to play, the system 100 (FIG. 1) will analyze the music first and extract the music beats 402. Then the frame rate of animated paces e.g. 404 at each moment will be modified in such a way that each motion pace e.g. 404 is completed at each music beat e.g. 406. Hence, the animated dance motion of the virtual character and the input music are advantageously synchronized together.” [0076]: “If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music, synchronizes the paces, and then renders the virtual character with the synchronized animated motion”)
wherein the first motion state is randomly selected from a subset of the plurality of motion states based on a motion state probability. (Rahardja [0076] teaches selecting dance sequence file from the database based on the style of input music. The dance style/dance motion file has a list of dance motion file that corresponds to music beats as shown in FIG. 3 and corresponding paragraphs. FIG. 5 teaches the motion file is selected based on the probability.  “[0076] If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music, synchronizes the paces, and then renders the virtual character with the synchronized animated motion. The system 100 (FIG. 1) tracks the users body movement and can change the animated paces from one motion file to the pace of another file (or another pace in the same file) which contains more similar motion content to the user's movement and preferably also matched to the current pace. A probability gait graph 500 for each pace C.sub.ij in the motion database 301 (FIG. 3) is built, as illustrated in FIG. 5. The probability gait graph 500 shows the transition probability for moving from that pace to all other paces in the dance motion database 301 (FIG. 3). The user's motion input will change these probabilities and can trigger the virtual dance animation to move from one pace to another.”)
However, Rahardja does not explicitly teach, but Challinor teaches:
Identifying a control point of a computer animation model, (col. 5, middle teaches a computer animation model, the FIG. 1B and 1C to simulate the dance movement in a computerized environment. The computer animation model has control points, such as joints, et, al. “An example of the KINECT skeleton is shown in FIG. 1B. The skeleton provided by the KINECT provides a framework for the dance game, and allows for tracking of not only limbs generally, but specific joints as well. For example, the wrist joint 160 on the right arm is treated separately from the right elbow 165, which is treated differently than the right shoulder 170. Additional portions of the body are also recognized, such as the pelvis, middle of the torso, the head, the neck, and the knees and feet.”)
Rahardja teaches an animation model with control points (like joints) doing dance movements based on input music. Rahardja does not explicitly teach identifying the control point. Challinor also teaches an animation model doing dance movements in a dance game competition environments. In Challinor, the animation model is represented by a computer character whose control points are identified explicitly during dance movements as shown in FIG. 1B.
	It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Rahardja with the specific teaching of Challinor to identifying the control points of the animation model. Identifying control points help precisely determine a dance movement of the animation character. The benefit of the combination would be to precisely simulating a model animation.

The rest of claim 11 recited similar limitations of claim 1, thus are rejected using the same rationale.

Regarding claim 20, Rahardja in view of Challinor teaches:
A non-transitory computer readable medium comprising instructions that, when executed by processing circuitry of a device (Rahardja [0089], “the application program is typically supplied to the user of the computer system 600 encoded on a data storage medium such as a CD-ROM or flash memory carrier and read utilizing a corresponding data storage medium drive of a data storage device 630. The application program is read and controlled in its execution by the processor 618. Intermediate storage of program data maybe accomplished using RAM 620.”)
The rest of claim 20 recited similar limitations of claim 11, thus are rejected using the same rationale.
 
	Claims 13-15, 18-19 recite similar limitations of claim 3-5, 8-9 respectively, thus are rejected using the same rejection rationale respectively.

Claim(s) 2, 10, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahardja in view of Challinor and further in view of Duhault (US 6456334 B1).
Regarding claim 2, Rahardja in view of Challinor teaches:
The method of claim 1, further comprising: updating the plurality of audio characteristics (Rahardja [0075], “With reference to FIG. 4, when a motion file 400 is selected to play, the system 100 (FIG. 1) will analyze the music first and extract the music beats 402.” As shown in FIG. 8, whenever user provides an input, the input music may be different.  Each time the process repeats, the motion value, corresponding to the changed beats of the input music is analyzed and updated. );
However, Rahardja in view of Challinor does not, but Duhault teaches:
updating the plurality of audio.. based on a predetermined time. (claim 5, “providing audio includes providing audio associated with the second video image for a predetermined amount of time” FIG. 5 teaches the audio is updated when the video image is updated.)
Rahardja in view of Challinor teaches users movements (input video) changes along with input music.  Duhault teaches the audio and video changes based on predetermined time. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Rahardja and Challinor with the specific teaching of Duhault to update input audio. Once the audio changes, the audio characteristic is changed and should be updated accordingly based on predetermined time to avoid any errors in the system. 

Regarding claim 10, Rahardja in view of Challinor teaches:
The method of claim 1, further comprising: randomly selecting a new motion state from the plurality of motion states; generating one or more new motion values of the new motion state using the plurality of audio characteristics; and updating the computer animation model using the one or more new motion values with the new motion state. (Rahardja [0076], “If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music, synchronizes the paces, and then renders the virtual character with the synchronized animated motion. The system 100 (FIG. 1) tracks the users body movement and can change the animated paces from one motion file to the pace of another file (or another pace in the same file) which contains more similar motion content to the user's movement and preferably also matched to the current pace.” ([0075], “Hence, the animated dance motion of the virtual character and the input music are advantageously synchronized together.” [0076]: “If there is no user selection of the dance style/dance motion file, the system randomly picks one of the animated dance motion files from the dance motion database 301 (FIG. 3) based on the style of the input music, synchronizes the paces, and then renders the virtual character with the synchronized animated motion”))
However, Rahardja in view of Challinor does not, but Duhault teaches:
Periodically performing this process and update motion state (col. 2, “while the first tuner would periodically update each of the video images 491-499.”)
Rahardja in view of Challinor teaches randomly select a motion state. Duhault teaches periodically selecting and updating output video showing the motion of objects in the video.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Rahardja and Challinor with the specific teaching of Duhault to periodically selecting and updating motion state to reflect the changes on time.

claim 12 recited similar limitations of claim 2, thus are rejected using the same rationale.

Claim(s) 6, 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahardja in view of Challinor and further in view of Shiratori et al. (“Dancing-to-Music Character Animation”).
Regarding claim 6, Rahardja in view of Challinor teaches:
The method of claim 5, further comprising:
However, Rahardja in view of Challinor does not, but Shiratori teaches:
comparing the plurality of audio characteristics with the one or more audio animation criteria (Section 6: “

    PNG
    media_image2.png
    265
    665
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    294
    677
    media_image3.png
    Greyscale
”)
Rahardja in view of Challinor teaches identifying music and animation motion characteristics; and the finally selected animated motion sequence is based on music and animation motion characteristics. However, Rahardja in view of Challinor does not give details about how the music and animation motion characteristics are used in the decision process. Shiratori explicitly teach comparing music characteristic with the motion pace to decide if a motion sequence should be selected.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Rahardja and Challinor with the specific teaching of Shiratori to accurately select a motion sequence based on the input music.

claim 16 recited similar limitations of claim 6, thus are rejected using the same rationale.

Claim(s) 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rahardja in view of Challinor and Shiratori and further in view of Lotzer (US 9789392 B1).
Regarding claim 7, Rahardja in view of Challinor and Shiratori teaches:
The method of claim 5, further comprising:
Determining that the plurality of audio characteristics does not meet the one or more audio animation criteria; and responsive to the plurality of audio characteristics not meeting the one or more audio animating criteria,. (Shiratori Section 7, As cited in claim 6, Shiratori teaches comparing the characteristics of music with those of motions. In the comparing process, there might be no matching found: “

    PNG
    media_image4.png
    400
    665
    media_image4.png
    Greyscale
”)
However, Rahardja in view of Challinor and Shiratori , but Lotzer teaches:
selecting a default state for the computer animation model (col.8, upper: “If the one or more motion match results 311 have not been previously registered, the player can be prompted to register the motion packets 314 and have the one or more motion packets 309 added to the database, creating a player response 315 further processed by the response handler 316, or the motion could be simply matched to a similar action within the context of the motion, or the motion could default to a preset motion result.”)
Rahardja in view of Challinor and Shiratori teaches comparing the characteristics of music with those of motions. In the comparing process, there might be no matching found. However, Rahardja in view of Challinor and Shiratori does not explicitly teach what to do in this situation. Lotzer teaches if there is no match found, a default motion can be used.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have combined the teachings of Rahardja and Challinor and Shiratori with the specific teaching of Lotzer to effectively handle some special case in an application. 

claim 17 recited similar limitations of claim 7, thus are rejected using the same rationale.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANNA WU whose telephone number is (571)270-0725. The examiner can normally be reached Monday-Thursday 8:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YANNA WU/Primary Examiner, Art Unit 2611